Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are currently pending in the present application.
Claims 1-8 are original.
Response to Amendment
The amendment dated 10 June 2021 has been entered into the record.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.
Regarding applicant’s first argument, applicant alleges that the protective layer 18, 31 of prior art reference of record Byun is different from the first substrate of the present application and that the examiner improperly used hindsight to combine the Byun reference with prior art reference of record Kim. While the applicant makes these allegations, the applicant presents no evidence or arguments to support these assertions. Thus, because there is no evidence or arguments to support applicant’s allegations, they are not persuasive (see MPEP § 2145, where arguments of counsel cannot take the place of evidence in the record).
Regarding applicant’s second argument, applicant alleges that prior art reference of record Miller does not disclose that the spacers 11 are not formed on the second surface of the first substrate. This argument is not persuasive. Referring to Figure 4 of Miller, the spacers 11 are formed on the second surface of first substrate 19. Moreover, paragraph 34 of Miller states, “the second substrate 19 is located on the patterning 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 6801290), of record, in view of Byun (US 20170097542), of record.
Re: claim 1, Kim discloses the steps of providing a first substrate 30 (Fig. 5C), having a first surface (Fig. 5C, upper generally horizontally extending surface of 30) and a second surface (Fig. 5C, lower horizontally extending surface of 30) opposite to the first surface; providing a second substrate 32, having a third surface (Fig. 5C, lower, generally horizontally extending surface) and a fourth surface (Fig. 5C, upper horizontally extending surface) opposite to the third surface; shaping the first surface of the first substrate to form a plurality of first support pillars 2 (Fig. 5C, where pillar 2 is disposed on the left side of the figure; Fig. 5A discloses multiple pillars 2); filling liquid 
Kim does not explicitly disclose that the first surface is etched to form the first support pillars.
Byun discloses that the first surface (Fig. 10C, the upper, generally extending surface of 18) is etched to form the first support pillars 31 (paras. 111-112 disclose etching).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the step of the first surface being etched to form the first support pillars, as disclosed by Byun, in the method disclosed by Kim for the purpose of creating the spacer and several connection vias using the same process.
Re: claim 2, Kim and Byun disclose the limitations of claim 1, and Byun further discloses the step of thinning the first substrate 18 (thinning disclosed in Fig. 10C & paras. 111-112).
Re: claim 3, Kim and Byun disclose the limitations of claim 1, and Kim further discloses further comprising forming the third surface of the second substrate to form a plurality of second support pillars (Fig. 5C, where the spacer 2 is formed on the lower, generally horizontally extending surface), where Byun discloses the step of etching (paras. 111-112).

Re: claim 7, Kim and Byun disclose the limitations of claim 1, and Kim further discloses a height of the plurality of first support pillars 2 ranges from 10 µm to 50 µm (col. 3, lines 17-21 disclose 0.2 – 11 µm, which overlaps the claimed range).
Re: claim 8, Kim and Byun disclose the limitations of claim 1, and Kim further discloses a height of the plurality of first support pillars 2 ranges from 2 µm to 5 µm (col. 3, lines 17-21 disclose 0.2 – 11 µm, which overlaps the claimed range).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Byun and Miller (US 20080111771), of record.
Re: claim 4, Kim and Byun disclose the limitations of claim 1, and Byun further discloses the step of etching (paras. 111-112).
However, neither reference explicitly discloses the step of forming the second surface of the first substrate to form a plurality of second support pillars.
Miller discloses the step of forming the second surface (Fig. 4, lower generally horizontally extending surface) of the first substrate 19 to form a plurality of second support pillars 11.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the step of forming the second surface of the first substrate to form a plurality of second support pillars, as disclosed by Miller, in the device disclosed by Kim and Byun for the purpose of stacking multiple display cells together while maintaining a uniform cell gap in the second display cell.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA K DAVISON/Primary Examiner, Art Unit 2871